       Case 2:19-cv-02683-DDC-JPO Document 1 Filed 11/05/19 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF KANSAS


GARY TRINIDAD                             )
                                          )
               Plaintiff                  )          Case No.
                                          )
       v.                                 )
                                          )
AGILITI HEALTH, INC                       )          JURY TRIAL DEMANDED
d/b/a Universal Health Systems, Inc.      )
                                          )
Serve:                                    )
National Registered Agents, Inc of Kansas )
112 SW 7th Street, Suite 3C               )
Topeka, Kansas 66603                      )
                                          )
               Defendant                  )


                                         COMPLAINT

COMES NOW plaintiff, Gary Trinidad, and for his cause of action against defendant, alleges and

avers as follows:

                     Parties, General Allegations, Jurisdiction and Venue

1.     Plaintiff Gary Trinidad is an individual currently residing in Raytown, Missouri. Plaintiff

       is an individual with a disability as defined in the Americans with Disabilities Act, 42

       U.S.C. § 12101, et seq. (“ADA”) and an individual covered by the Age Discrimination in

       Employment Act, 29 U.S.C. '' 621, et seq. Specifically, Plaintiff is 69 years old and suffers

       from blindness in one eye and is and has been under a doctor’s care for his disability.

       Defendant is aware of his disability.

2.     Defendant Agiliti Health, Inc. d/b/a Universal Health Care (hereinafter “Universal”) is a

       business authorized to do business in the State of Kansas, at 10850 Strang Line Road,
     Case 2:19-cv-02683-DDC-JPO Document 1 Filed 11/05/19 Page 2 of 8




     Lenexa, Kansas 66215. Defendant may be served by and through its Registered Agent,

     National Registered Agents, Inc. of Kansas, 112 SW 7th Street Suite 3C, Topeka, KS

     66603. At all times pertinent to this action, Universal has been doing business in the state

     of Kansas, including within this county.

3.   Defendant Universal, at all times relevant hereto, is and has been an “employer” within the

     meaning of the Americans with Disabilities Act and the Age Discrimination in

     Employment Act.

4.   Defendant Universal employs (and at all times relevant hereto has employed) far in excess

     of six (6) employees, so as to come within the coverage of the ADA and the ADEA.

5.   Both jurisdiction and venue are proper in this Court. The District of Kansas is the proper

     venue for this action pursuant to 28 U.S.C. §1391 (b)(1) and (b)(2) because this is the

     District and Division in which Plaintiff worked and in which a substantial part of the events

     or omissions giving rise to the claims occurred

6.   This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1331 as this matter

     involves a federal question based upon the ADA and the ADEA.

7.   On or about March 16, 2018, Plaintiff filed a charge of discrimination (attached) based on

     his disability and age and based on retaliation with the Kansas Human Rights Commission

     and Equal Employment Opportunity Commission. Said charge of discrimination was

     assigned Charge No 563-2018-01377.

8.   The EEOC found reasonable cause that violations of statutes occurred and after failed

     conciliation Plaintiff was issued his Notice of Right to Sue on August 7, 2019 (attached).

9.   This action has been timely commenced by the filing of this Complaint. Therefore,

     Plaintiff has duly met all his administrative requirements.
                                                2
      Case 2:19-cv-02683-DDC-JPO Document 1 Filed 11/05/19 Page 3 of 8




                                 FACTUAL ALLEGATIONS

10.   Plaintiff was an employee of Universal for 19 years before being terminated from his job.

11.   Plaintiff was a Customer Service Technician 2. His job duties included picking up and

      delivering medical equipment to hospitals and nursing homes. Plaintiff also cleaned and

      inspected equipment, performed maintenance, and ordered supplies along with handling

      receiving and delivering of equipment.

12.   Plaintiff was an excellent employee and had no issues of performance or discipline.

13.   Plaintiff was born with a defect in his left eye and is blind in that eye. Because of his

      blindness Plaintiff is unable to qualify for a DOT driver’s license but does hold a regular

      driver’s license and is able to drive.

14.   Plaintiff drove for Universal Hospital Services in non-DOT vehicles throughout his

      employment.

15.   In approximately the spring of 2017, the company began using two DOT trucks to deliver

      the larger equipment such as beds. All other equipment and supplies were still delivered

      in the non-DOT vehicles.

16.   Because Plaintiff was unable to drive the DOT truck, the weekends and nights that he

      was scheduled to be on call, if a bed or larger equipment requiring the DOT truck was

      ordered, he would prepare all the needed paperwork, have the equipment loaded and

      ready to go on the truck and then have Doug Lewis, his manager or another employee

      drive the vehicle.

17.   It was infrequent that equipment requiring the DOT truck would be ordered during the

      night and weekend shifts and this occurred maybe one or two times per month.
                                                3
      Case 2:19-cv-02683-DDC-JPO Document 1 Filed 11/05/19 Page 4 of 8




18.   As a full-time employee, Plaintiff was required to be on call only every third weekend

      and one night each week.

19.   On December 11, 2017, Lewis told Plaintiff that he was terminated from his job since he

      could not drive the DOT truck.

20.   Plaintiff asked to be accommodated in the same manner as had been working for the

      previous eight months or provide some other reasonable accommodation, but that request

      was denied.

21.   At that time Plaintiff also offered to take another position that did not require driving,

      even if it was a demotion, in order to remain employed, but that request was also denied.

22.   Alonzo (LNU), a younger, non-disabled employee in the same position as Plaintiff who

      was unable to drive because of points on his license, was transferred to a different non-

      driving position at the branch located at the University of Kansas in Kansas City, Kansas.

      Plaintiff was not given this option. Trinidad had significantly more tenure with the

      company than Alonzo.

23.   At the time of Plaintiff’s termination, he was only six months away from having twenty-

      year tenure with the company.

24.   Plaintiff lost the opportunity to receive a pay bonus for twenty years of employment.

                                        COUNT I
                         ADA - DISABILITY DISCRIMINATION

25.   Plaintiff hereby incorporates the factual allegations in paragraphs 1 through 24 of the

      Complaint, by reference, as if fully set forth in this Count I.

26.   At all times relevant to this case, Plaintiff is and was an individual with a disability.

      Specifically, Plaintiff was blind in one eye which substantially limited major life activities.

                                                 4
      Case 2:19-cv-02683-DDC-JPO Document 1 Filed 11/05/19 Page 5 of 8




      Defendant was aware of Plaintiff’s disability or regarded Plaintiff as being disabled.

27.   Plaintiff requested reasonable accommodations from Defendant in continuing to perform

      his job in the manner in which it was being performed or in transferring to a different

      position and was denied the accommodation.

28.   Defendant transferred a non-disabled employee who did not have a driver’s license to a

      different position.

29.   The actions of Defendant, as noted above, have been continuously discriminatory and

      retaliatory, arbitrary and capricious, and constituted a disparity in treatment toward

      Plaintiff as to job terms, conditions, and privileges of employment, and constitute unlawful

      employment practices in violation of the Americans with Disabilities Act.

30.   The actions of Defendant were outrageous, calculated toward Plaintiff, or were in reckless

      disregard of Plaintiff’s statutory rights, and as such, constituted violations of the Americans

      with Disabilities Act.

31.   Plaintiff has been substantially monetarily damaged by Defendant’s unlawful employment

      practices, including its violation of the ADA.

32.   As a direct and proximate result of Defendant’s unlawful violation of Plaintiff’s rights, as

      alleged above, Plaintiff has suffered substantial actual damages, including, but not limited

      to: lost past and future income and employee benefits, humiliation, mental distress, harm

      to reputation and severe career disruption, plus other pecuniary and non-pecuniary actual

      damages, all in an amount which cannot be ascertained precisely at this time, but which

      will be established in the course of discovery.

33.   Plaintiff also is entitled to punitive damages in such amount as the jury deems fair,

      reasonable and sufficient to punish Defendants and to deter these Defendants and others
                                                5
       Case 2:19-cv-02683-DDC-JPO Document 1 Filed 11/05/19 Page 6 of 8




       from like conduct.

34.    Under the ADA, if Plaintiff prevails, he is entitled to recover all his costs incurred herein,

       including reasonable attorney’s fees and all other costs and expenses of litigation.

35.    Plaintiff also seeks prejudgment interest on all actual damages found by the jury to be due

       and owing through date of trial.

       WHEREFORE, Plaintiff prays for judgment, after jury trial, awarding plaintiff all actual

damages and losses shown in evidence, and determined by the jury to be fair and reasonable, for

prejudgment interest, for punitive damages, for attorney’s fees and expenses, and for all other

damages and costs incurred and for such other relief as the Court deems proper.

                                  COUNT II
                    AGE DISCRIMINATION IN EMPLOYMENT ACT

36.    Plaintiff hereby incorporates all factual allegation in paragraph 1 through 35 of the

       Complaint, by reference, as if fully set forth in this Count II.

37.     Plaintiff was subjected to disparate treatment and adverse employment actions by

       Defendant in whole or substantial part because of his age was in violation of the ADEA,

       29 U.S.C. §621 et. seq.

38.     The actions of Defendant, as noted above, have been continuously discriminatory and

       retaliatory, arbitrary and capricious, and constituted a disparity in treatment toward

       Plaintiff as to job terms, conditions, and privileges of employment, and constitute unlawful

       employment practices in violation of the ADEA.

39.    The actions of Defendant were willful, and as such, constituted violations of the ADEA.

40.    Plaintiff has been substantially monetarily damaged by Defendant’s unlawful employment

       practices, including its violation of the ADEA.

                                                  6
       Case 2:19-cv-02683-DDC-JPO Document 1 Filed 11/05/19 Page 7 of 8




41.    As a direct and proximate result of Defendant’s unlawful violation of Plaintiff’s rights, as

       alleged above, Plaintiff has suffered substantial actual damages, including, but not limited

       to: lost past and future income and employee benefits, all in an amount which cannot be

       ascertained precisely at this time, but which will be established in the course of discovery.

42.    Plaintiff also is entitled to liquidated damages in such amount as the jury deems fair,

       reasonable and sufficient.

43.    Under the ADEA, if Plaintiff prevails, he is entitled to recover all his costs incurred herein,

       including reasonable attorney’s fees and all other costs and expenses of litigation.

44.    Plaintiff also seeks prejudgment interest on all actual damages found by the jury to be due

       and owing through date of trial.

WHEREFORE, Plaintiff prays for judgment, after jury trial, awarding plaintiff all actual

damages and losses shown in evidence, and determined by the jury to be fair and reasonable, for

prejudgment interest, for liquidated damages, for attorney’s fees and expenses, and for all other

damages and costs incurred and for such other relief as the Court deems proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby requests that this matter be tried before a jury.

                           DESIGNATION OF PLACE OF TRIAL

       Plaintiff designates Kansas City, Kansas as the place of trial.




                                                  7
Case 2:19-cv-02683-DDC-JPO Document 1 Filed 11/05/19 Page 8 of 8




                             Respectfully submitted,

                             THE POPHAM LAW FIRM, P.C.


                             By: /s/ Dennis E. Egan______________
                             DENNIS E. EGAN, Bar No. MO 27449
                             712 Broadway, Suite 100
                             Kansas City, Missouri 64105
                             Telephone:     (816) 221-2288
                             Telecopier: (816) 221-3999
                             degan@pophamlaw.com


                             THE KLOSENER LAW FIRM

                             /s/ Tiffany B. Klosener_____________
                             TIFFANY B. KLOSENER,
                             923 NE Woods Chapel Road, Suite 248
                             Lee’s Summit, Missouri 64064
                             Telephone:      (816) 392-1768
                             Facsimile       (816) 326-0867
                             klosenerlaw@sbcglobal.net

                             ATTORNEYS FOR PLAINTIFF




                                8
